 
EXHIBIT 10.5

 
March 21, 2012








Weijia (Vicky) Wu, CFA
8927 192nd St. SW   
Edmonds, WA 98026






Dear Vicky:


On behalf of WMI Holdings Corp. (as successor to Washington Mutual, Inc., and
referred to herein as “WMI”), I am pleased to offer you a position in WMI’s
Seattle office as Director of Finance.  This offer is entered into as of the
date first written above; however, it will be given effect as though it were
executed and entered into on March 19, 2012.  You will report to me, in my
capacity as Interim Chief Executive Officer, until such time as WMI’s Board of
Directors determines an alternative reporting relationship.  This letter
agreement (the “Agreement”) outlines the terms and conditions of your
employment.


Duties


You will have the title of Senior Vice President & Director of Finance and will
be responsible to perform all of the duties customarily associated with that
position or as otherwise directed.


Employment Period


WMI agrees to employ you, and you are accepting such employment, on an “at will”
basis; provided, that employment under this Agreement may be terminated by
either party for any reason on at least thirty (30) days’ advance written
notice; provided, that no such notice shall be necessary for termination for
“Cause” (as defined below).


Compensation


Base Salary.  You will be compensated with an annual base salary of $170,274.45
(“Base Salary”), before all customary payroll withholding and deductions and
payable in installments in accordance with WMI’s payroll practices in effect
from time to time.



 
 

--------------------------------------------------------------------------------

 

Severance


On the 60th day following termination of this Agreement by the Company (unless
termination of this Agreement is a result of WMI employing you pursuant to a
mutually acceptable form of employment agreement replacing this Agreement), WMI
will make a lump sum payment to you equal to two (2) months of the Base Salary
as in effect at the time of termination.  In addition, for six (6) months
following the date of termination (the “Six-Month Coverage Period”), you and
your eligible dependents will have continued access to group medical coverage
under WMI’s group health plan and the Company will pay the premiums necessary to
continue the same coverage levels as in effect immediately prior to such
termination of employment; provided, that if WMI cancels its group health plan
during the Six-Month Coverage Period (or such group health plan terminates
automatically as a result of WMI no longer having employees on its payroll for
any reason), then WMI will make a payment to you equal to the lesser of (x) the
amount paid by WMI to provide coverage at the same level of coverage in effect
immediately prior to termination of employment under WMI’s group health plan and
(y) the amount you otherwise would be required to pay to obtain substantially
similar coverage under a private health insurance policy, in each case for the
remainder of the Six-Month Coverage Period following termination  of the group
health plan; provided, further, that your access to WMI’s group health plan
shall cease upon you becoming or continuing to be employed by another employer.


For purposes of this Agreement, "Cause" shall include, without limitation, the
occurrence of one or more of the following events: failure or refusal to carry
out your lawful duties or any directions of the WMI Board of Directors; your
violation of a state or federal criminal law involving the commission of a crime
against WMI or its employees or a felony; deception, fraud, misrepresentation or
dishonesty by you; misuse of alcohol or controlled substances that materially
interferes with your performance of your duties to WMI; any incident materially
compromising your reputation or ability to represent WMI with the public; any
act or omission by you which materially impairs WMI's business, good will or
reputation; or any other serious misconduct by you.


Vacation.  You will be entitled to vacation consistent with WMI’s vacation
policies applicable to its employees to be established by the Compensation
Committee of the Board of Directors of the Company.


Health Benefits Package.  You will be eligible to participate in a health
benefits plan sponsored by WMI (as successor to Washington Mutual, Inc.) or any
successor plan WMI may sponsor after the date of this Agreement, if any.


Confidentiality and Code of Conduct.  You agree and acknowledge that during the
term of this Agreement, you will be bound by and subject to the terms of WMI’s
(a) code of conduct and (b)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
policy governing the treatment of confidential information, in each case as
amended, modified, supplemented or replaced from time to time.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

If you agree and accept the terms of this offer of employment, please sign below
and return a copy of this Agreement to me.


Very truly yours,




/s/  Charles Edward Smith            
Charles Edward Smith
Interim Chief Executive Officer
WMI Holdings Corp.






I accept employment with WMI Holdings Corp. under the terms set forth in this
Agreement.  I acknowledge that my employment is “at will”, subject to applicable
notice requirements set forth herein.  In accepting employment with WMI, I am
not relying on any promises or representations that are not set forth in this
Agreement.


Accepted by:


/s/  Vicky Wu                             
Weijia (Vicky) Wu, CFA